Citation Nr: 0516506	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the cervical spine with headaches, on 
appeal from the initial grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbar spine disability, including herniated disc, on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to December 
2000.

The appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA)is 
applicable to this appeal.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

A review of the record reveals that the veteran underwent VA 
examination in March 2004 and was scheduled for MRI of the 
lumbar and cervical spine.  The Board can find no copy of the 
lumbar spine MRI report in the veteran's claims file, and can 
find no evidence of the RO's attempt to obtain such a report.  
Furthermore, the veteran also reported that she has received 
treatment since November 2004 at the VA Medical Center in 
Columbia, South Carolina.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

In addition, the veteran testified that she has received 
recent treatment from her private treating physician.  The 
Board also notes that records from Sentinel Health Partners 
indicate ongoing treatment for lumbar pain, cervical spine 
pain and migraines, since 1998 however copies of the actual 
treatment records have not been submitted.  The RO must 
therefore obtain these treatment records because they may 
contain medical findings and other conclusions that might be 
determinative in the disposition of the claims.

A review of the record shows that the veteran's cervical 
spine condition with headaches has been organized as one 
single disability, evaluated as 10 percent disabling under 
Diagnostic Codes 5290-8100.  The hyphenated diagnostic code 
in this case indicates limitation of motion of the cervical 
spine under Diagnostic Code 5290 as the service-connected 
disorder, and tension headaches under Diagnostic Code 8100 as 
a residual condition.  However, the assignment of multiple 
separate ratings for the same service-connected disability is 
mandated in circumstances where the ratings are not 
"duplicative of or overlapping with" the symptomatology of 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
If duplication and overlapping are avoided, separate ratings 
do not contravene a VA regulation that prohibits the 
pyramiding of ratings for service-connected disabilities.  38 
C.F.R. § 4.25 (2004).  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, supra.  

The veteran and her representative contend that a separate 
rating should be assigned for her headaches.  The Board notes 
that headaches under Diagnostic Code 8100, addresses the 
frequency of prostrating attacks, which is not included in 
the symptoms for rating limitation of motion of the cervical 
spine under Diagnostic Code 5290.  Hence the possibility of a 
separate rating under Diagnostic Code 8100 must be 
considered.  As the medical evidence is not clear, a VA 
examination is indicated.  Although the veteran has been 
afforded recent VA examinations to assess the current 
severity of her disabilities, the Board finds they are 
insufficient to render a decision on the severity of the 
headaches.  This information is necessary to determine if the 
symptomatology can be separately rated under the appropriate 
criteria.  Where the record does not adequately reveal the 
current state of the veteran's disability, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

Therefore on Remand the RO in adjudicating the claim for an 
increased rating for cervical spine disability with headaches 
should take into account the principle found in Esteban.  The 
RO must consider whether the headaches are separate and 
distinct from the limitation of motion of the cervical spine 
that characterizes the veteran's orthopedic manifestations of 
the service-connected disability at issue.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to afford the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate her 
claims.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), she should be given 
the opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for any of the disabilities at 
issue.  The RO should take appropriate 
steps to obtain any pertinent evidence 
and information identified but not 
provided by the veteran, to include 
records of private medical treatment, if 
the veteran has provided sufficiently 
detailed information to make such 
requests feasible.  Specifically, the RO 
should obtain all outstanding pertinent 
medical records, to include (but not 
limited to) the March 2004 MRI report of 
the lumbar spine; medical records from 
the VA Medical Center in Columbia dated 
since November 2004, and records of 
private treatment referred to in the 
April 2005 testimony.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  The veteran should be scheduled for a 
special VA neurological examination to 
ascertain the current severity of the 
veteran's service-connected tension 
headaches with associated migraine 
features.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination.  On the basis of current 
findings, a thorough review of the file, 
and a history obtained from the veteran, 
the examiner should fully describe all 
headaches and other manifestations 
associated with the service-connected 
headache disability.  Complete 
information concerning the frequency and 
severity of the headaches and any 
associated neurological manifestations 
should be reported in detail.

4.  If the MRI reports/films referred to 
above are located, those reports/films 
are to be referred to the B.D., M.D., the 
physician who performed the February 2004 
VA orthopedic examination, for his review 
and comments, including an addendum to 
his February 2004 VA orthopedic 
examination report.  The claims folder 
must accompany the MRI report/film sent 
to the physician.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued, 
to include whether separate disability 
ratings are warranted for the headaches 
and the cervical spine limitation of 
motion per Esteban, supra.  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and her representative an 
appropriate supplemental statement of the 
case and allow them a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




